


110 HR 2713 IH: Joseph H. Seall Act of

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2713
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Pickering (for
			 himself, Mr. Pomeroy, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to authorize
		  waivers by the Commissioner of Social Security of the 5-month waiting period
		  for entitlement to benefits based on disability in cases in which the
		  Commissioner determines that such waiting period would cause undue hardship to
		  terminally ill beneficiaries, and to provide for a study by the Commissioner
		  regarding possible improvements in disability claims
		  processing.
	
	
		1.Short titleThis Act may be cited as the
			 Joseph H. Seall Act of
			 2007.
		2.Waiver of 5-month
			 waiting period for benefits based on disability in cases of terminally ill
			 beneficiaries
			(a)Disability
			 insurance benefitsSection 223(a) of the Social Security Act (42
			 U.S.C. 423(a)) is amended by adding at the end the following new
			 paragraph:
				
					(3)The Commissioner of Social Security
				may waive the application of the individual's waiting period under clause (i)
				in the first sentence of paragraph (1) if the Commissioner determines that such
				individual would otherwise be entitled to disability insurance benefits under
				this section, that such individual is terminally ill, and that the application
				of the waiting period would work an undue hardship on such individual (as
				determined on the basis of criteria established by the Commissioner). In the
				case of any such waiver granted by the Commissioner with respect to an
				individual, notwithstanding clauses (i) and (ii) in the first sentence of
				paragraph (1), the individual shall be entitled to disability insurance
				benefits for each month, beginning with the first month during all of which
				such individual is under a disability and in which such individual would become
				so entitled to such insurance benefits under such sentence but for such waiting
				period, and ending as provided in paragraph (1). For purposes of this
				paragraph, an individual is considered to be terminally ill if
				the individual has a medical prognosis that the individual's life expectancy is
				6 months or
				less.
					.
			(b)Widow's
			 insurance benefits based on disabilitySection 202(e)(5) of such
			 Act (42 U.S.C. 402(e)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)The Commissioner of Social Security
				may waive the application of the individual's waiting period under paragraph
				(1)(F)(i) if the Commissioner determines that she would otherwise be entitled
				to widow's insurance benefits under this section, that she is terminally ill,
				and that such application of the waiting period would work an undue hardship on
				her (as determined on the basis of criteria established by the Commissioner).
				In the case of any such waiver granted by the Commissioner with respect to an
				individual, notwithstanding clauses (i) and (ii) of paragraph (1)(F), she shall
				be entitled to widow's insurance benefits for each month, beginning with the
				first month during all of which she is under a disability and in which she
				would become so entitled to such insurance benefits under paragraph (1) but for
				such waiting period, and ending as provided in paragraph (1). For purposes of
				this subparagraph, an individual is considered to be terminally
				ill if the individual has a medical prognosis that the individual's
				life expectancy is 6 months or
				less.
					.
			(c)Widower's
			 insurance benefits based on disabilitySection 202(f)(6) of such
			 Act (42 U.S.C. 402(f)(6)) is amended by adding at the end the following new
			 subparagraph:
				
					(C)The Commissioner of Social Security
				may waive the application of the individual's waiting period under paragraph
				(1)(F)(i) if the Commissioner determines that he would otherwise be entitled to
				widower's insurance benefits under this section, that he is terminally ill, and
				that such application would work an undue hardship on him (as determined on the
				basis of criteria established by the Commissioner). In the case of any such
				waiver granted by the Commissioner with respect to an individual,
				notwithstanding clauses (i) and (ii) of paragraph (1)(F), he shall be entitled
				to widower's insurance benefits for each month, beginning with the first month
				during all of which he is under a disability and in which he would become so
				entitled to such insurance benefits under paragraph (1) but for such waiting
				period, and ending as provided in paragraph (1). For purposes of this
				subparagraph, an individual is considered to be terminally ill
				if the individual has a medical prognosis that the individual's life expectancy
				is 6 months or
				less.
					.
			(d)Commencement of
			 period of disabilitySection 216(i)(2)(A) of such Act (42 U.S.C.
			 416(i)(2)(A)) is amended—
				(1)by inserting
			 (i) after (2)(A);
				(2)by inserting
			 (I) after but only if;
				(3)by inserting
			 (II) after duration or; and
				(4)by adding at the
			 end the following new clause:
					
						(ii)The Commissioner of Social Security
				may waive the application of the five-month requirement under clause (i)(I) if
				the Commissioner determines that such individual would otherwise be entitled to
				a period of disability under this paragraph, that such individual is terminally
				ill, and that the application of such five-month requirement would work an
				undue hardship on such individual (as determined on the basis of criteria
				established by the Commissioner). For purposes of this clause, an individual is
				considered to be terminally ill if the individual has a medical
				prognosis that the individual's life expectancy is 6 months or
				less.
						.
				(e)Effective
			 datesThe amendments made by subsection (a) shall apply only with
			 respect to benefits under section 223 of the Social Security Act, or under
			 section 202 of such Act on the basis of the wages and self-employment income of
			 an individual entitled to benefits under such section 223, for months beginning
			 after 90 days after the date of the enactment of this Act. The amendments made
			 by subsections (b) and (c) shall apply only with respect to benefits based on
			 disability under subsection (e) or (f) of section 202 of the Social Security
			 Act for months after 90 days after the date of the enactment of this Act. The
			 amendments made by subsection (d) shall apply only with respect to applications
			 for disability determinations filed under title II of the Social Security Act
			 after 90 days after the date of the enactment of this Act.
			3.Study regarding
			 disability claims processing
			(a)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Commissioner of Social Security shall undertake a study regarding
			 the processing of claims for disability insurance benefits under section 223 of
			 the Social Security Act, other benefits based on disability under section 202
			 of such Act, periods of disability under section 216(i) of such Act, and
			 supplemental security income benefits based on disability under title XVI of
			 such Act.
			(b)Matters To be
			 studiedIn carrying out the study required under subsection (a),
			 the Commissioner shall—
				(1)analyze the
			 methods and procedures currently employed in making determinations regarding
			 claims described in subsection (a), including methods and procedures employed
			 by State agencies and the Social Security Administration under section 221 of
			 such Act, and
				(2)compare such
			 methods and procedures to the methods and procedures currently employed by
			 other Federal and State agencies and disability benefit providers in the
			 private sector regarding claims for disability benefits under programs
			 administered by such agencies and providers.
				(c)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Commissioner shall report to the Committee on
			 Ways and Means of the House of Representatives and the Committee on Finance of
			 the Senate the Commissioner’s recommendations regarding possible improvements
			 in the methods and procedures referred to in subsection (b)(1) (including
			 methods and procedures that would expedite the disability determination process
			 as a means of remedying the current backlog in the processing of claims
			 described in subsection (a)) based on the comparisons made pursuant to
			 subsection (b)(2), together with such recommendations for legislative changes
			 as the Commissioner may consider necessary or appropriate to facilitate such
			 improvements.
			
